Citation Nr: 1420797	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-28 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to payment of educational benefits under 38 U.S.C.A. Chapter 33, (Post 9/11 GI Bill) at the 100 percent level.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to October 2003.

This matter is on appeal from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that granted payment of educational benefits under the Post 9/11 GI Bill at the 80 percent level.  

The Veteran was scheduled for a personal hearing before a Veterans Law Judge at the Oakland, California, RO in February 2012.  She did not report for the hearing and the request for hearing is deemed to be withdrawn.  


FINDING OF FACT

The Veteran served on active duty for over 30 continuous days and was discharged from service due to a service-connected respiratory disability, a disability determined to have preexisted service but to have been aggravated by service.


CONCLUSION OF LAW

The criteria for an eligibility percentage for educational assistance at the 100 percent level under the Post 9/11 GI Bill have been met.  38 U.S.C.A. §§ 101, 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9520, 21.9640 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been awarded benefits under the Post-9/11 GI Bill (Chapter 33) at the 80 percent level.  She asserts that she is entitled to benefits at the 100 percent level pursuant to 38 U.S.C.A. § 3311(b)(2) as an individual who, commencing on or after September 11, 2001, served at least 30 continuous days on active duty in the Armed Forces, and after completion of such service was discharged or released from active duty in the Armed Forces for a service-connected disability.

In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  38 U.S.C.A. §§ 3311, 3313 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9640 (2013).  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  38 C.F.R. § 21.9640(a) (2013).  The Veteran in this case had 25 months and 22 days of active service, and for a Veteran who served at least 24 months, but less than 30 months, payments will be made at the 80 percent rate.  38 C.F.R. § 21.9640(a) (2013).  

However, payment at the 100 percent rate is also payable for a Veteran who served at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640(a) (2013).  Here, the narrative reason for separation recorded on the service separation form is "disability, existed prior to service, PEB."  Although the actual Physical Evaluation Board (PEB) report is not of record, evidence in the Veteran's electronic record discloses that the pre-existing disability that precipitated her discharge was asthma.  Service connection for bronchial asthma based on aggravation during service has been in effect since the day after the Veteran's discharge from active duty.

Thus, the Veteran was discharged from service due to a service-connected disability.  The claim for payment at the 100 percent rate was denied previously and the statement of the case maintains that only the Department of Defense (DoD) has the authority to determine whether a Veteran's separation was due to service-connected disability.  However, there is no legal authority cited to support that conclusion.  In fact, a Veteran cannot be discharged for a service-connected disability as determined by the Department of the Defense, because VA determines whether or not a disability is service-connected.  In addition, because service connection can only be effective the day after separation from service, the determination that a disability is service-connected only becomes effective after the servicemember separates from service.  Therefore, the Board has carefully scrutinized the relevant law and regulations and finds the determination that a service-connected disability resulted in separation is a decision that could be made at any time after separation, to include many years after separation.

The statute establishing the amount of educational assistance to be awarded under Chapter 33, for an approved program of education, describes the type of assistance that may be provided in various circumstances, and refers to 38 U.S.C. § 3311(b) to identify the requirements for the maximum amount of payment, and where specific percentages of the full amount are to be paid.  38 U.S.C.A. § 3313(c) (West Supp. 2013).  The full or maximum amount is to be paid to an individual entitled by reason of § 3311(b)(1) or § 3311(b)(2).  38 U.S.C.A. § 3313(c)(1) (West Supp. 2013).  

The statute which governs eligibility for Chapter 33 benefits, 38 U.S.C.A. § 3311,  includes subsection (b) which identifies covered individuals, to include (1) an individual who serves an aggregate of at least 36 months on active duty and is discharged or released from active duty as described in subsection (c), and (2) an individual who serves at least 30 continuous days on active duty and is discharged or released from active duty in the Armed Forces for a service-connected disability.  38 U.S.C.A. § 3311(b) (West Supp. 2013).  

Subsection (b) does not specify which department determines that a discharge is "for a service-connected disability."  Nevertheless, guidance may be obtained from subsection (c), which explicitly gives VA authority to determine if a pre-existing medical condition is not service-connected.  Subsection (c) defines covered discharges, and includes:

(4)  A discharge or release from active duty in the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service for -- 

(A) a medical condition which preexisted the service of the individual as described in the applicable paragraph of subsection (b) and which the Secretary determines is not service-connected; . . . 

38 U.S.C.A. § 3311(c) (West Supp. 2013).

Title 38 also defines the terms Secretary and Secretary concerned.  The term Secretary means the Secretary of Veterans Affairs.  38 U.S.C.A. § 101(1) (West Supp. 2002 & Supp. 2013).  The term Secretary concerned means the Secretary of the relevant military branch; and as pertinent to this case involving an Army Veteran, the Secretary of the Army, with respect to matters concerning the Army.  38 U.S.C.A. § 101(25)(A) (West 2002 & Supp. 2013).  Thus, those are terms of art, meaning they have specific, legally binding definitions.  Therefore, it is significant that the Secretary concerned, thus the Secretary of the relevant service branch, controls whether the service is honorable, whereas the Secretary, thus Secretary of VA, determines whether a pre-existing disability is service-connected.  

It is also notable that 38 U.S.C.A. § 3311(c)(4)(A) requires that the medical condition both pre-exist service and is determined to be non-service-connected by the Secretary of VA.  The second clause of that provision would not be necessary if a discharge due to service-connected disability was determined solely by the Department of Defense.  

Therefore, the Board finds that entitlement at the 100 percent rate is authorized for 36 months of active service, or 30 days or more of service if a discharge is due to service-connected disability.  Entitlement at lesser rates is provided for active service of periods ranging from 90 days to 35 months if the discharge is due to pre-existing disability, which VA determines is not service-connected.  A plain language reading of the statute results in the conclusion that if VA determines the pre-existing disability is service-connected, the discharge is considered to be for service-connected disability, because if VA determines that a disability is not service-connected, then the discharge is considered to not be for a service-connected disability.

The pertinent regulation authorizing the amount of educational assistance payable under 38 U.S.C. Chapter 33 provides for the maximum, or 100 percent, rate to be paid where the aggregate length of creditable active duty service is at least 36 months, or at least 30 continuous days, if discharged due to service-connected disability.  38 C.F.R. § 21.9640 (2013).  That regulation is silent as to the source of the authority for determining whether an individual is discharged due to service-connected disability.  

The regulation pertaining to basic eligibility for Chapter 33 educational assistance provides that eligibility may be established if the Veteran serves at least 90 aggregate days, and is discharged or released from service for - 

(i) A medical condition that preexisted such service and is not determined to be service-connected; 

(ii) Hardship, as determined by the Secretary of the military department concerned; or . . .

38 C.F.R. § 21.9520(a)(5) (2013).

Although the Secretary concerned is given sole authority to determine if the discharge was due to hardship, that same limitation is not provided for a pre-existing medical condition not determined to be service-connected.  

Thus, it is not explicitly stated in the law or regulations pertaining to the Post 9/11 GI Bill that authorization to determine whether a discharge is due to service-connected disability is limited to the Department of Defense.  However, there are other sections, establishing different criteria for entitlement, which specifically limit the authority to the service department, which tends to suggest that such a limitation is not intended where it is not stated.  In a larger context, that is consistent with the overall statutory framework, which gives VA the primary authority to determine entitlement to service connection.  Limitations on that authority are explicitly set forth, for example, 38 U.S.C. Chapter 11 which defines the criteria for establishing service connection and entitlement to VA compensation.  The power to determine whether a disability is service-connected is granted to VA.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  In this case, the RO granted service connection for the pre-existing condition of bronchial asthma, which was determined by VA to have been aggravated during service, and which resulted in the Veteran's discharge from service following Physical Evaluation Board.  

In view of the foregoing, the Board is unable to find any support for the position that VA does not have the authority to determine if a pre-existing disability resulting in discharge is a service-connected disability for purposes of establishing entitlement to Chapter 33 educational assistance.  Instead, the Board finds that the law and regulations support VA's legal right to make that a determination.  

Therefore, the Board finds that the Veteran's discharge after more than 30 days of active qualifying service was for a service-connected disability.  Therefore, the appellant is entitled to payment of educational assistance under the Post-9/11 GI Bill at the 100 percent level for an approved program of education.


ORDER

Payment of educational benefits under 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill) at the 100 percent level is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


